Citation Nr: 0313879	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether a timely substantive appeal has been submitted 
with respect to the issue of whether new and material 
evidence had been submitted to reopen the claim of service 
connection for a back disability.  

2.  Entitlement to service connection for a bilateral knee 
disability, to include the issue of whether a timely 
substantive appeal was received from rating decision of March 
1999.  

3.  Entitlement to service connection for a disability of the 
larynx, to include the issue of whether a timely substantive 
appeal was received from rating decision of March 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1975 to April 
1976.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal, in part, from a March 1999 
decision by the RO which, in part, found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder, and denied service 
connection for a bilateral knee disability and a disability 
of the larynx.  Two separate letters expressing disagreement 
for the denial of the three disabilities now at issue on 
appeal were received in February 2000.  A Statement of the 
Case (SOC) for the back and bilateral knee disabilities was 
issued on March 20, 2000, and an SOC for the larynx 
disability was issued on April 17, 2000.  A VA Form 9 
addressing all three issues was received on July 27, 2000.  
In August 2000, the RO informed the veteran that his 
substantive appeal was not received within one year of the 
date of notification of the denial of his claim and that the 
claims were now final.  

In October 2001, the Board remanded the appeal to the RO for 
additional development, to include adjudication of the issue 
of whether a timely substantive appeal had been received for 
the back, bilateral knee, and larynx disabilities.  In 
October 2002, a hearing was held at the RO before the 
undersigned member of the Board.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  By letter dated April 15, 1999, the veteran was notified 
of the March 1999 rating action which, in part, found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a back disorder, and 
denied service connection for larynx and bilateral knee 
disabilities.  

3.  The veteran was appointed a guardian and conservator by 
the State of Michigan in August 1999; he was found to be 
incompetent for VA purposes in October 1999.  

4.  The veteran was not properly furnished an SOC for the 
disabilities at issue involving the back, bilateral knee, and 
larynx.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal was received to the issue of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for a back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 7104, 7105(d)(3) (West 
2002); 38 C.F.R. §§ 19.30, 20.200, 20.202, 20.301(b), 
20.302(b), 20.305 (2002).  

2.  A timely substantive appeal was received to the issue of 
service connection for a bilateral knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 7104, 7105(d)(3) (West 2002); 
38 C.F.R. §§ 19.30, 20.200, 20.202, 20.301(b), 20.302(b), 
20.305 (2002).  

3.  A timely substantive appeal was received to the issue of 
service connection for a disability of the larynx.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 7104, 7105 (d)(3) (West 2002); 
38 C.F.R. §§ 19.30, 20.200, 20.202, 20.301(b), 20.302(b), 
20.305 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Initially, it is should be noted that the veteran has been 
rated 100 percent disabling for service-connected 
schizophrenia since 1992.  He was appointed a guardian and 
conservator by the state of Michigan in August 1999, and he 
was found incompetent for VA purposes in October 1999.  All 
of this information was part of the record when the veteran 
initiated his appeal in February 2000.  

The evidentiary record shows that an NOD to the March 1999 
rating decision for a disability of the larynx and for 
bilateral knee and back disabilities was received from the 
veteran on February 23, 2000.  An SOC for the knee and back 
disabilities was mailed to the veteran at his latest address 
of record on March 20, 2000.  In a letter received on March 
27, the veteran informed the RO that he was incarcerated and 
would not be released until May 20, 2000, and requested that 
all of his mail be sent to him in care of the county jail at 
the address provided.  On April 17, 2000, an SOC for the 
larynx disability was mailed to the veteran at his home 
address.  Copies of both SOC's were provided to his 
representative.  In a letter received on June 8, 2000, the 
veteran indicated that he wished to pursue an appeal for his 
back disability.  A second letter received on June 20, 2000, 
expressed dissatisfaction with the denial of his claims for 
his bilateral knee and larynx disabilities.  A VA Form 9, 
addressing all three issues and requesting a hearing was 
received on July 27, 2000.  

By letter dated in August 2000, the RO informed the veteran 
that his substantive appeal (VA Form 9) was not timely as it 
was received more than one year from the date of notification 
of the VA decision and more than 60 days from the date of the 
SOC.  Following the promulgation of an SOC as to the 
timeliness of his substantive appeals in February 2002, the 
veteran perfected this appeal.  



Analysis

The VA appeals process is established by 38 U.S.C. § 7105.  
Paragraph (a) provides that "[a]ppellate review will be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after (emphasis added) a statement of 
the case (SOC) is furnished as prescribed in this section."  
See also 38 C.F.R. § 20.200.  

After the agency of original jurisdiction has prepared the 
required SOC directed by paragraph (d)(1), and submitted it 
to the claimant and to the claimant's representative, the 
claimant is afforded sixty days to respond by filing a 
"formal appeal."  38 U.S.C. § 7105.  The regulations 
specifically provide, in part, that the SOC "will be 
forwarded to the appellant at the latest address of 
record[.]"  38 C.F.R. § 19.30 (2002).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, and may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.202.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected 
pursuant to 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (2002).  

In the instant case, the Board finds several defects in the 
notification process that gives rise to the doctrine of 
"equitable tolling" of the time requirement to perfect the 
veteran's appeal.  As to the issue of service connection for 
a disability of the larynx, the evidentiary record clearly 
shows that the RO was provided clear and unambiguous notice 
of the veteran's change of address prior to mailing the SOC 
in April 2000.  Nonetheless, the SOC was mailed to his home 
address.  As provided in the regulations cited above, the SOC 
is to be sent to the latest address of record.  Since the SOC 
for the larynx was not mailed to the correct address, the 
statutory time limit to file an appeal could not begin to 
run.  

More troubling however, is the fact that the veteran had been 
rated 100 percent disabling for schizophrenia for a number of 
years prior to the 1999 rating action giving rise to the 
current appeal.  Furthermore, not only was the veteran 
incompetent for VA purpose, he was found incompetent by the 
state and was appointed a guardian and conservator.  Contrary 
to the assertion in the October 2001 Board remand that the RO 
sent all correspondence concerning the veteran's appeal of 
the October 1999 rating action to him through his guardian 
(p.3), the record clearly shows that this was not the case.  
The only correspondence sent to guardian during the time 
period in question pertained to the issue of competency 
which, parenthetically, was not one of the issues addressed 
in the October 1999 rating decision.  None of the 
correspondence dealing with the issues of service connection 
now on appeal were ever sent to the guardian or conservator.  

VA has an obligation to protect the due process rights of 
veterans and to ensure that they are fully informed of their 
legal rights and obligations under the law.  This is 
particularly true when the claimant is mentally or physically 
incapacitated to such an extent that he or she is adjudged to 
be incompetent and in need of guardian or conservator.  While 
the regulations allow an incompetent claimant to prosecute 
his or her own appeal without the assistance or consent of a 
fiduciary (38 C.F.R. § 20.301(c) (2002)), VA still has a duty 
to protect the claimant's due process rights and, thus, the 
integrity of the VA benefits system.  

Inasmuch as the SOC's were sent to the veteran's home address 
despite his request to have them forwarded to the county 
jail, and no notice was sent to his guardian, the Board finds 
that the 60 day time requirement to perfect his appeal did 
not begin to run.  The letters received in early June 2000 
were sufficiently specific as to his desire to pursue an 
appeal of the issues of service connection and should have 
been construed as a substantive appeal.  In any event, the 
Board finds that as the veteran's guardian was not provided a 
copy of the SOC's, the VA Form 9 received from the veteran in 
July 2000, is accepted as a substantive appeal and was timely 
received.  

ORDER

The veteran's substantive appeal for the issue of whether new 
and material evidence had been submitted to reopen the claim 
of service connection for a back disability, was timely 
received.  

The veteran's substantive appeal for the issue of service 
connection for a bilateral knee disability, was timely 
received.  

The veteran's substantive appeal for the issue of service 
connection for a disability of the larynx, was timely 
received.  


REMAND

Having found that the veteran's substantive appeals were 
timely, additional development must be undertaken prior to 
further appellate consideration.  

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duty-to-assist 
obligation.  It also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 2002).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Act, or filed before 
the date of enactment and not yet final as of that date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Here, the veteran has not been informed of the enactment of 
VCAA or what the law entails, nor has he been provided with 
the provisions of 38 C.F.R. § 3.159, which explains fully, 
VA's duty to assist.  Furthermore, it is noted that the 
issues service connection for a bilateral knee and a larynx 
disability was denied by the RO in March 1999, on the basis 
that the claims were not well grounded.  Because the concept 
of well groundedness is no longer a legal basis to deny a 
claim, it would be potentially prejudicial to the veteran 
were the Board to proceed to issue a merits-based decision at 
this time.  As the RO has not been afforded the opportunity 
of initially considering the issues under the new act, 
additional development consistent with the new law must be 
undertaken.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2002).  Where, as 
here, the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include sending the veteran a VCAA 
letter.  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated him 
for any bilateral knee and larynx 
problems since his discharge from 
service.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims file.  If any records identified 
by the veteran cannot be obtained, the 
veteran should be so informed and it 
should be documented in the claims 
folder.

3.  The veteran should be afforded VA 
orthopedic and thoracic examinations to 
determine the nature and, if feasible, 
etiology of any identified disability of 
the knees or throat.  If new and material 
evidence is received to reopen the claim 
of service connection for a back 
disability, the orthopedic examination 
should also include evaluation of the 
back.  

The claims folder must be made available 
to the examiner for review, and he or she 
should indicate that the file was 
reviewed.  All appropriate testing should 
be undertaken in connection with the 
examination.  If a current disability of 
the knees or larynx (and if appropriate, 
the back) is identified, the examiner 
should provide and opinion as to whether 
it is at least as likely as not that the 
disability is related to military 
service.  In formulating a response, the 
physician should utilize the highlighted 
phrase above which sets forth the 
standard of proof necessary to grant a 
claim.  The physician should provide a 
complete rationale and basis for all 
opinions offered.  If the physician is 
unable to make any determination, he/she 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  The veteran hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has provided a response to the 
requested opinions.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC for all evidence 
received since the SOC's issued in March 
and April 2000, and given the opportunity 
to respond thereto.  If the veteran fails 
to appear for any examination, the 
letter(s) notifying him of the date of 
the examination(s) should be included in 
the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



